Exhibit 10.1
 
 
AGREEMENT


THIS AGREEMENT (this “Agreement”), dated as of the 8th day of April, 2015 (the
“Effective Date”), is made by and among Noble Roman’s, Inc., an Indiana
corporation (the “Company”), Red Alder GP, LLC, a  Delaware limited liability
company (“Red Alder”), and each of the entities and natural persons listed on
Exhibit A attached hereto and their respective Affiliates (collectively with Red
Alder, the “Shareholder Parties”). Each of the Company and each of the
Shareholder Parties is a “Party” and collectively they are the “Parties.”


RECITALS


WHEREAS, the Company and the Shareholder Parties have engaged in various
discussions and communications concerning the Company’s business, financial
performance and strategic plans; and


WHEREAS, the Shareholder Parties are deemed to beneficially own in the aggregate
1,391,503 shares of common stock, no par value (“Common Stock”), of the Company,
or approximately 6.9% of the Common Stock issued and outstanding on the
Effective Date; and


WHEREAS, the Company and the Shareholder Parties have determined to come to an
agreement with respect to the appointment of members of the Company’s Board of
Directors (the “Board”), certain matters related to the 2015 Annual Meeting of
the Shareholders of the Company (the “2015 Annual Meeting”) and certain other
matters, in each case as provided in this Agreement.


AGREEMENT


NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:


1. Board Appointments; 2015 Annual Meeting; Board Matters.


(a) Promptly following the execution of this Agreement, the Board will take all
action reasonably necessary to (i) increase the size of the Board by one seat
and (ii) appoint Schuster Tanger (the “Appointed Director”) to fill such
resulting vacancy, to be designated as a Class I director, whose term of office
is to expire at the 2017 Annual Meeting of the Shareholders of the Company.


(b) Each of the Shareholder Parties agrees, except as provided in Sections 1(a),
and 1(f), not to, directly or indirectly: (i) nominate any person for election
at the 2015 Annual Meeting; (ii) submit any proposal for consideration at, or
bring any other business before, the 2015 Annual Meeting; (iii) initiate,
encourage or participate in any “withhold” or similar campaign with respect to
the 2015 Annual Meeting; or (iv) publicly or privately encourage or support any
other shareholder to take any of the actions described in this Section 1(b).


 
 

--------------------------------------------------------------------------------

 
 
(c) At the 2015 Annual Meeting, each Shareholder Party agrees to appear in
person or by proxy and vote, or cause to be voted, all of the shares of Common
Stock it beneficially owns (i) in favor of each of the individuals nominated for
election to the Board; (ii) to ratify the appointment of Somerset CPAs, P.C., as
the Company’s independent registered public accounting firm for the year ending
December 31, 2015; and (iii) in accordance with the Board’s recommendation with
respect to any other matter that comes before the 2015 Annual Meeting.
Additionally, at any annual or special meeting of the shareholders of the
Company, other than the 2015 Annual Meeting, or any adjournment or postponement
thereof, that occurs during the Standstill Period, each Shareholder Party agrees
to appear in person or by proxy and vote, or caused to be voted, all of the
shares of Common Stock it beneficially owns (1) in favor of each of the
directors nominated for election by the Board; (2) to ratify the appointment of
the Company’s independent registered public accounting firm; and (3) in
accordance with the Board’s recommendation with respect to any other matter that
comes before any such meeting.


(d) Each of the Shareholder Parties acknowledges that all of members of the
Board, including the Appointed Director, are required to comply with all current
and future policies procedures, processes, codes, rules, standards and
guidelines applicable to Board members, including the Company’s code of business
conduct and ethics, securities trading policies, director confidentiality
policies, and corporate governance guidelines, and preserve the confidentiality
of Company business and information, including discussions of matters considered
in meetings of the Board or Board committees. Each of the Shareholder Parties
further acknowledges that the Appointed Director shall be required to provide to
the Company the information required to be or customarily disclosed for
directors, candidates for directors, and their affiliates and representatives in
a proxy statement or other filings under applicable law or stock exchange rules
or listing standards, information in connection with assessing eligibility,
independence and other criteria applicable to directors or satisfying compliance
and legal obligations, and such other information as reasonably requested by the
Company from time to time. Each Shareholder Party shall ensure that the
Appointed Director has provided, and provides, the Company with the information
contemplated by this Section 1(d) and otherwise complies herewith. Each
Shareholder Party shall provide the Company with such information concerning
such Shareholder Party as is required to be disclosed under applicable law or
stock exchange regulations.


(e) Each of the Shareholder Parties agrees that it will cause each of its
Affiliates and Associates (each as defined below) to comply with such
Shareholder Party’s obligations under this Agreement and shall be responsible
for the failure of any Affiliate or Associate to do so.


(f) The Company agrees that if an Appointed Director is unable to serve as a
director, resigns as a director or is removed as a director during the
Standstill Period (as defined below), then the Shareholder Parties shall have
the ability to recommend a substitute person(s); provided that any substitute
person recommended by the Shareholder Parties shall qualify as “independent”
under the New York Stock Exchange listing standards and the Company’s corporate
governance policies then in effect, and have relevant financial and business
experience to fill the resulting vacancy in the reasonable judgment of the
Board. In the event the Board does not accept a substitute person recommended by
the Shareholder Parties, the Shareholder Parties will have the right to
recommend additional substitute person(s) for consideration by the Board. Upon
the acceptance of a replacement director nominee by the Board, it will take such
actions as necessary to appoint such person to the Board reasonably promptly
thereafter.


 
 

--------------------------------------------------------------------------------

 
 
2. Standstill.


(a) As used in this Agreement, the “Standstill Period” means the period
commencing on the Effective Date and ending on August 31, 2017. Each Shareholder
Party agrees that, during the Standstill Period, neither it nor any of its
Affiliates or Associates will, and it will cause each of its Affiliates and
Associates not to, directly or indirectly, in any manner:


(i)  
make, engage in or in any way participate in any solicitation of proxies or
consents or become a “participant” in a “solicitation” (as such terms are
defined in Regulation 14A under the Securities Exchange Act of 1934, as amended,
or the rules or regulations promulgated thereunder (the “Exchange Act”)) of
proxies or consents (including, without limitation, any solicitation of consents
that seeks to call a special meeting of shareholders), in each case, with
respect to the securities of the Company;



(ii)  
form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act), with respect to the securities of the
Company (other than a “group” that consists exclusively of the persons
identified on Exhibit A for purposes consistent with this Agreement), except
that nothing in this Agreement will limit the ability of an Affiliate or
Associate of a Shareholder Party to join the Shareholder Party “group” following
the execution of this Agreement, so long as any such Affiliate or Associate has
executed and delivered to the Company a written joinder agreeing to be bound by
the terms and conditions of this Agreement;



(iii)  
deposit any securities of the Company in any voting trust or subject any
securities of the Company to any arrangement or agreement with respect to the
voting of any securities of the Company, other than any such voting trust,
arrangement or agreement solely among the Shareholder Parties and otherwise in
accordance with this Agreement;



(iv)  
seek or encourage any person to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors (including
pursuing or encouraging any “withhold” or similar campaign) with respect to the
Company, initiate, encourage or participate in any other action with respect to
the election or removal of any directors, except as contemplated by this
Agreement, or otherwise seek to advise, influence or control the management (or
any change thereof), governance, policies, business or affairs of the Company;

 
 
 

--------------------------------------------------------------------------------

 

 
(v)  
(A) initiate, encourage or participate in any proposal for consideration by
shareholders at any annual or special meeting of shareholders of the Company or
seek or encourage any other person to do so, (B) initiate, encourage or
participate in any offer or proposal (with or without conditions) with respect
to a merger, acquisition, recapitalization, restructuring, disposition or other
transaction involving the Company, or seek or encourage any third party to do so
or to engage in any related activity or (C) initiate, encourage or participate
in any public communication in opposition to any merger, acquisition,
recapitalization, restructuring, disposition or other transaction approved by
the Board;



(vi)  
institute, solicit, assist or join, as a party, any litigation, arbitration or
other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions) other than to
enforce the provisions of this Agreement;



(vii)  
seek, alone or in concert with others, representation on the Board, or other
change in the size or composition of the Board, except as specifically
contemplated in Section 1;



(viii)  
seek to advise, encourage, support or influence any person with respect to the
voting or disposition of any securities of the Company at any annual or special
meeting of shareholders, except in accordance with Section 1 and such advice,
encouragement, support or influence that is consistent with the Board’s
recommendations on such matters;



(ix)  
seek to have the Company or any of its Affiliates or Associates waive or make
amendments or modifications to its respective charter, bylaws or other governing
documents, waive any rights under applicable law or take other actions that may
impede or facilitate the acquisition of control of the Company or such Affiliate
or Associate, by any person;



(x)  
initiate, encourage or participate in any request or submit any proposal to
amend or waive the terms of this Agreement other than through non-public
communications with the Company that would not trigger public disclosure
obligations for any Party; or



(xi)  
enter into any discussions, negotiations, arrangements or understandings with
any third party with respect to any matter set forth in this Section 2(a).



 
 

--------------------------------------------------------------------------------

 
 
(b) Each Shareholder Party agrees (i) not to take any action, (ii) vote any
securities of the Company that it owns or controls, or (iii) make any public
statement regarding the Company unless such Shareholder Party acts, votes or
makes a statement in a manner that is consistent with all Shareholder Parties
and in compliance with this Agreement.


(c) Each Shareholder Party will be entitled to engage in private communications
with shareholders and other third parties as long as such communications are in
compliance with the requirements of this Agreement.


3. Representations and Warranties of the Company.  The Company represents and
warrants to the Shareholder Parties that (a) the Company has the corporate power
and authority to execute and deliver this Agreement, (b) this Agreement has been
duly and validly authorized, executed and delivered by the Company, constitutes
a valid, binding obligation of the Company and is enforceable against the
Company in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors or by
general equity principles (collectively, “Enforceability Exceptions”), and (c)
the execution, delivery and performance of this Agreement by the Company does
not and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to the Company or (ii) result in any breach or
violation of or constitute a default (or any event that with notice or lapse of
time or both could constitute a breach, violation or default) under or pursuant
to, or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.


4. Representations and Warranties of the Shareholder Parties.  Each Shareholder
Party represents and warrants to the Company that (a) its applicable authorized
signatory named on the signature page of this Agreement has the power and
authority to execute and deliver this Agreement and any other documents or
agreements to be entered into in connection with this Agreement, (b) this
Agreement has been duly and validly authorized, executed and delivered by such
Shareholder Party,constitutes the valid, binding obligation of, and is
enforceable against, such Shareholder Party in accordance with its terms, except
as such enforcement may be limited by the Enforceability Exceptions, (c) the
execution of this Agreement, the consummation of any of the transactions
contemplated by the Agreement and the fulfillment of the terms of this
Agreement, in each case in accordance with the terms of this Agreement, will not
conflict with or result in a breach or violation of the organizational documents
of such Shareholder Party as in effect on the Effective Date, (d) the execution,
delivery and performance of this Agreement by such Shareholder Party does not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to such Shareholder Party or (ii) result in any
breach or violation of or constitute a default (or any event that with notice or
lapse of time or both could constitute a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such Shareholder Party is a party or by which such
Shareholder Party is bound, (e) as of the Effective Date, the Shareholder
Parties are deemed to beneficially own in the aggregate 1,391,503 shares of
Common Stock, and (f) no Shareholder Party has, or has any right to acquire, any
interest in any other securities of the Company (or any rights, options or other
securities convertible into, exercisable or exchangeable for such securities or
any obligations measured by the price or value of any securities of the Company
or any of its Affiliates, including any swaps or other derivative arrangements
designed to produce economic benefits and risks that correspond to the ownership
of Common Stock, in each case (i) whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event, (ii) whether or not any of the foregoing would give rise to
beneficial ownership (as determined under Rule 13d-3 promulgated under the
Exchange Act), (iii) whether or not to be settled by delivery of Common Stock,
payment of cash or by other consideration, and (iv) without regard to any short
position under any such contract or arrangement).


 
 

--------------------------------------------------------------------------------

 
 
5. Press Release.                                Except for the filing of an
amendment to the Shareholder Parties’ previously filed Statement on Schedule
13D, no Shareholder Party will issue any press release or other public
announcement without the prior written consent of the Company.


6. Non-Disparagement.


(a) Each Shareholder Party hereby covenants and agrees, during the Standstill
Period, not to make, or cause to be made, any statement or announcement that
relates to or constitutes an ad hominem attack on, or relates to or otherwise
disparages, the Company or its officers, directors or employees, or any person
who serves as an officer, director or employee of the Company on or following
the date of this Agreement, (i) in any document or report filed with or
furnished to the Securities and Exchange Commission or any other governmental
agency, (ii) in any press release, other publicly available format or website or
social media posting, (iii) to any analyst, journalist or member of the media
(including without limitation, in a television, radio, newspaper, magazine or
internet interview) or (iv) in any other public forum (other than pursuant to
compelled testimony, whether by legal process, subpoena or similar means).


(b) The Company hereby covenants and agrees, during the Standstill Period, not
to make, or cause to be made, and that its directors shall not make, any
statement or announcement that relates to or constitutes an ad hominem attack
on, or relates to or otherwise disparages, any Shareholder Party or their
respective officers, directors or employees, or any person who serves as an
officer, director or employee of any Shareholder Party on or following the date
of this Agreement, (i) in any document or report filed with or furnished to the
Securities and Exchange Commission or any other governmental agency, (ii) in any
press release, other publicly available format or website or social media
posting, (iii) to any analyst, journalist or member of the media (including
without limitation, in a television, radio, newspaper, magazine or internet
interview) or (iv) in any other public forum (other than pursuant to compelled
testimony, whether by legal process, subpoena or similar means).


7. Expenses. Each Party shall be responsible for its fees and expenses
(including legal expenses) paid or payable to third parties as of the Effective
Date in connection with the negotiation and execution of this Agreement.


8. Definitions. For purposes of this Agreement:


(a) The terms “Affiliate” and “Associate” will have the respective meanings set
forth in Rule 12b-2 promulgated by the Securities and Exchange Commission under
the Exchange Act and will include all persons that, subsequent to the Effective
Date, become Affiliates or Associates of any person referred to in this
Agreement.


(b) The terms “beneficial owner” and “beneficially own” or words of similar
import shall have the same meanings as set forth in Rule 13d-3 under the
Exchange Act, except that a person shall also be deemed to be the beneficial
owner of all shares which such person has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
the exercise of any rights in connection with any securities or any agreement,
arrangement or understanding (whether or not in writing), regardless of when
such rights may be exercised and whether they are conditional, and all shares
which such person or any of such person’s Affiliates or Associates has or shares
the right to vote or dispose.


(c) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.


 
 

--------------------------------------------------------------------------------

 
 
9. Specific Performance; Remedies.  Each Shareholder Party, on the one hand, and
the Company, on the other hand, acknowledge and agree that irreparable injury to
the other Party would occur if any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). The Parties accordingly agree
that each Shareholder Party, on the one hand, and the Company, on the other hand
(as applicable, “Moving Party”), will each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms of this
Agreement and the other Party will not take action, directly or indirectly, in
opposition to such relief sought by the Moving Party on the ground that any
other remedy or relief is available at law or in equity. This Section 9 is not
the exclusive remedy for any violation of this Agreement. FURTHERMORE, EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY.


10. Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement will remain in full force and will in no way be
affected, impaired or invalidated. The Parties hereby stipulate and declare it
to be their intention that the Parties would have executed the remaining
terms,provisions, covenants and restrictions without including any such term,
provision, covenant or restriction that may after the Effective Date be declared
invalid, void or unenforceable. In addition, the Parties agree to use their best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any such term, provision, covenant or restriction
that is held invalid, void or unenforceable by a court of competent
jurisdiction.


 
 

--------------------------------------------------------------------------------

 
 
11. Notices.  Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (a) upon
receipt, when delivered personally; (b) upon receipt, when sent by facsimile or
e-mail (if such transmission is transmitted to the facsimile number set forth
below or  the e-mail address set forth below and appropriate confirmation is
received); or (c) one business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the receiving
Party. The addresses, facsimile numbers and e-mail addresses for such
communications will be:


If to the Company:
       
Noble Roman’s, Inc.
   
One Virginia Avenue, Suite 300
   
Indianapolis, Indiana
   
Attention: Paul W. Mobley
   
Telephone: (317) 634-3377
   
Facsimile: (317) 685-2294
   
E-mail: pmobley@nobleromans.com
 
with a copy (which will not constitute notice) to:
       
Thompson Coburn LLP
   
One US Bank Plaza
   
St. Louis, MO 63101
   
Attention: Thomas A. Litz
   
Telephone: (314) 552-6072
   
Facsimile: (314) 552-6072
   
E-mail: tlitz@thompsoncoburn.com
 
If to any Shareholder Party:
       
Red Alder GP, LLC
   
80 Broad Street, Suite 2502
   
New York, New York 10004
         
Attention: Schuster Tanger
   
Telephone: (212) 257-4292
   
Facsimile: (212) 257-4289
   
E-mail: schuster.tanger@red-alder.com
     
with a copy (which will not constitute notice) to:
         
Olshan Frome Wolosky LLP
   
Park Avenue Tower
   
65 East 55th Street
   
New York, New York 10022
   
Attention: Steve Wolosky, Esq.
   
Telephone: (212) 451-2300
   
Facsimile: (212) 451-2222
   
E-mail: swolosky@olshanlaw.com



 
 

--------------------------------------------------------------------------------

 
 
12. Applicable Law; Jurisdiction.  This Agreement will be governed by and
construed and enforced in accordance with the laws of the State of Indiana
without reference to the conflict of laws principles thereof. Each of the
Parties irrevocably agrees that any legal action or proceeding with respect to
this Agreement and the rights and obligations arising under this Agreement, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising under this Agreement brought by the other
Party or its successors or assigns, will be brought and determined exclusively
in the state courts located in Marion County, Indiana and any state appellate
court therefrom within the State of Indiana (or if any state court declines to
accept jurisdiction over a particular matter, the United States District Court
for the Southern District of Indiana). Each of the Parties hereby irrevocably
submits, with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts. Each of the Parties
hereby irrevocably waives, and agrees not to assert in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason, (b) any claim that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (c) to the fullest extent
permitted by applicable legal requirements, any claim that (i) the suit, action
or proceeding in such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper, or (iii) this Agreement or its
subject matter may not be enforced in or by such courts.


13. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which is an original and which collectively are a single instrument,
effective when counterparts have been signed by each Party and delivered to the
other Party (including by means of electronic delivery or facsimile).


14. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.  This Agreement contains the entire understanding of the Parties
with respect to its subject matter. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings between the
Parties other than those expressly set forth in this Agreement. No modifications
of this Agreement can be made except in writing signed by an authorized
representative of each of the Company and Red Alder, except that the signature
of an authorized representative of the Company will not be required to permit an
Affiliate of a Shareholder Party to agree to be listed on Exhibit A and be bound
by the terms and conditions of this Agreement. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy under
this Agreement will operate as a waiver, nor will any single or partial exercise
of such right, power or remedy by such Party preclude any other or further
exercise of that or any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement will be binding upon, inure to the
benefit of and be enforceable by the Parties and their successors, heirs,
executors, legal representatives and permitted assigns. No Party will assign
this Agreement or any rights or obligations under this Agreement without the
advance written consent of the other Party. This Agreement is solely for the
benefit of the Parties and is not enforceable by any other persons.


15. Interpretation and Construction.  Each of the Parties acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said counsel. Each Party and its counsel cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
Parties shall be deemed the work product of all of the Parties and may not be
construed against any Party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any Party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties, and any controversy over interpretations of this Agreement
shall be decided without regard to events of drafting or preparation.


[The balance of this page has been left blank intentionally.]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the day and year first above
written.


COMPANY:
 

 
NOBLE ROMAN’S, INC.
           
By:
/s/ Paul W. Mobley      
Name: Paul W. Mobley
     
Title: Executive Chairman and Chief Financial Officer
         



 
SHAREHOLDER PARTIES:
 

 
RED ALDER GP, LLC
         
 
By:
/s/  Schuster Tanger      
Name: Schuster Tanger
     
Title: Co-Managing Member
         




 
RED ALDER MASTER FUND L.P.
         
 
By:
/s/ Schuster Tanger      
Name: Schuster Tanger
     
Title: Co-Managing Member
         


             
 
By:
/s/ Schuster Tanger      
SCHUSTER TANGER
 
                 


 
 
 
 

--------------------------------------------------------------------------------

 




Exhibit A


Shareholder Parties


Red Alder Master Fund L.P.
Schuster Tanger

